office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b3 gl-140142-02 uilc date date to area_counsel small busines self-employed area cc sb ln from richard g goldman branch chief cc pa apjp b3 subject abatement of tax_liabilities this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y z date date issues whether the service may abate the remaining tax_liabilities for the victims of this conspiracy as well as refund any amounts previously paid for those periods and applied to the outstanding tax_liabilities conclusions no no relief for the victims is provided for under the relevant code provisions for abatement credit and refund cc pa apjp b3 gl-140142-02 page facts x was employed as a revenue_officer with the service on date x was indicted on one count of conspiracy and two counts of acts of officers against the united_states on date x was found guilty of those counts the tigta and ci investigation of the case began when an informant reported to the service alleged misconduct between x and two private income_tax preparers y and z the misconduct centered on an arrangement between y z and x y and z told their clients that they would submit an offer-in-compromise to the service on the clients’ behalf and held themselves out to be experts at taking care of liabilities allegedly y and z also stated that they had someone working with them on the inside y and z did not submit the oics to the service and instead pocketed the money tendered for the oics and associated fees refund amounts otherwise owing were used to offset outstanding liabilities x was convicted on evidence that x conspired with y and z to keep their cases in status currently non-collectible such evidence included that x accessed hundreds of cases in idrs in which y was the representative of those cases x was only assigned to a few phone records indicate numerous phone calls between y z and x both at the office and at home there appears to be some coordination between the visits of z to a taxpayer and field visits to the same taxpayer by x made shortly thereafter law and analysis sec_6404 provides that the service may abate any unpaid portion of an assessment of tax or liability if it is excessive in amount assessed after the expiration of the applicable_period of limitations or is erroneously or illegally assessed here the amounts assessed against the victimized clients are none of the above the amounts are correct and were timely and properly assessed as such this provision would not provide any relief for the taxpayer clients sec_6404 provides for abatement of interest for tax years beginning after date where the deficiency is attributable to a unreasonable error or delay by an employee in the performance of a ministerial or managerial act a ministerial_act is a procedural or 1for taxable years beginning between date and date the service may abate interest for any error or delay only in the performance of a ministerial_act since all of the taxable years at issue in the instant situation are prior to date only ministerial errors or delays may justify abatement of interest under this provision continued cc pa apjp b3 gl-140142-02 page mechanical act that does not require judgment or discretion sec_301 b a managerial act is an administrative act which involves the permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 these acts must be performed by an officer_or_employee of the internal_revenue_service acting in his official capacity here although the actions of x are arguably ministerial in nature x was not acting in an official capacity in deliberately entering the false non-collectible status of the hundreds of cases x accessed x was only assigned to a few in addition x’s actions were ultra vires that is they were outside the powers delegated to x while x may have been authorized to enter cases as non-collectible x was not authorized to do so in cases that were not assigned to x nor without the proper determinations being made since there was no ministerial or managerial error here the taxpayer clients would not be entitled to relief under sec_6404 even assuming x’s illegal and unauthorized acts could be attributed to the service for purposes of sec_6404 that section would authorize abatement only of the interest on a tax_liability and not the underlying tax itself under sec_6402 where the taxpayer has made an overpayment the service may credit the amount of the overpayment against any liability outstanding and or shall refund any balance to that taxpayer here no payments have been made to the service while the taxpayer clients may have given money to y and z or x that money was never received by the service as a payment or credited to those taxpayers as such the service properly offset refund claims to the liabilities remaining unpaid and no credit or refund is owed case development hazards and other considerations some negative publicity may result if the liabilities are not abated or the offset amounts are not refunded under the relevant statutory provisions there is no remedy which the service can provide to these taxpayers and granting relief not authorized by law may generate its own adverse publicity furthermore the affected taxpayers continue to be free to pursue legitimate offers-in-compromise or other legitimate means to resolve their tax_liabilities continued in addition several of the outstanding liability amounts are for employment_taxes the service lacks the authority to abate interest for these items under sec_6404 112_tc_19 cc pa apjp b3 gl-140142-02 page this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
